Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after a notice of allowance.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed Dec. 2, 2021 has been received and entered into the present application.  Claims 1, 5, 7 and 9 are currently pending. 
A signed and initialed copy of the IDS paper filed on 12/2/2021 is enclosed in this action.
The restriction requirement between product and process claims, as set forth in the Office action mailed on 4/2/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Accordingly, withdrawn claims 7 and 9 have been rejoined and considered for patentability.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendments, which limit to allowable elected invention, the rejection is hereby withdrawn. WO2014/130994 cited in in IDS filed on 12/2/2021 discloses a nanoparticle carrier (NPC) made from at least one of dimethylaminoethylmethacrylate (DMAEMA), polypylacrylic acid (PAA), and butyl methacrylate (BMA) and at least one therapeutic agent for oral cavity prevention, However, it does not teach preparing the nanoparticle using  PLGA covalently bonded to ethyl lauroyl arginate HCL. No other prior art was found to teach, motivate, or suggest the claimed coated particles comprising ethyl lauroyl arginate HCL as coating which is covalently bonded to particles or nanoparticles made from PLGA, wherein the coated particle binds to, adhere or associates with the surface of the oral cavity as claimed. Thus, the instant claims are novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 7 and 9 are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611